Citation Nr: 1506915	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2013, the Board remanded the claim for further development.  The AOJ continued the previous denial in a December 2013 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

In December 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2. Resolving all doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a September 2009 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records (STRs) and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA provided the Veteran audiological examinations in December 2009 and January 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  
As noted above, the Board remanded the Veteran's claims in October 2013.  Specifically, the Board instructed the RO to schedule the Veteran for another VA audiology examination which determined whether the Veteran had a preexisting hearing loss disability for VA purposes.  As the November 2013 VA examiner provided a responsive and definitive opinion which is consistent with the competent and credible evidence of record, the Board finds the opinion is adequate and that VA has complied with the October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III.  Facts

The Veteran asserts that he has hearing loss and recurrent tinnitus due to his military service as a boiler technician in the Navy.  VA has conceded the Veteran's hazardous noise exposure during service.  See October 2012 statement of the case.

Turning to the evidence of record, on December 1979 enlistment, clinical evaluation of the Veteran's ears was normal.  The audiogram revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
0
0
10

A June 1981 audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
5
LEFT
10
10
10
10
15

An August 1981 service treatment record (STR) noted that the Veteran was being placed in the hearing conversational program.  The Veteran reported that he could hear well, he did not have any ear trouble, his ears had never been injured by gunfire or loud noise, and he wore large double flag ear plugs.

An October 1981 audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
15
LEFT
10
10
15
20
35

A May 1984 audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
15
LEFT
10
5
5
5
25

It was noted that earplugs were issued.

On September 1984 separation examination, clinical evaluation of the ears was normal.  The audiometric evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
15
LEFT
10
5
5
5
25

None of the in-service test results reflect a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  
Post service, the Veteran did not seek treatment for hearing problems until April 2004.  At a private April 2004 audiological examination, the Veteran reported increased tinnitus over the past several years.  Tinnitus was described as a "constant ringing" which developed while in the Navy.  The examiner noted bilateral mild to moderate high frequency sensory loss according to the following audiogram results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
40
LEFT
10
10
10
35
40

The Veteran filed his claims for service connection for bilateral hearing loss and tinnitus in August 2009.  On December 2009 VA audiological examination in connection with his claims, the Veteran reported that he became aware of his hearing loss 7 to 8 years prior when it became a "significant problem."  He did not remember when the tinnitus started, or if it was present in service.  The Veteran was a boilerman and did not wear hearing protection the whole time.  Post-service, the Veteran worked in construction for 9 years.  He also hunted without ear protection.  An audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
35
LEFT
15
10
25
35
45

Speech recognition scores were 96 percent bilaterally.  The examiner diagnosed mild sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The examiner opined that hearing loss was not caused by noise exposure in service.  The Veteran entered the service with a preexisting hearing loss in both ears, and the loss was not aggravated or made worse by noise exposure in the service.  The only change in hearing sensitivity from the time the Veteran entered the service until discharge was a mild decrease at 4000 Hz in the left ear.  A threshold shift at only one frequency does not meet the definition of a significant threshold shift.  Regarding tinnitus, the examiner opined that tinnitus was secondary to the hearing loss that occurred after service.  

On November 2013 VA audiological examination, the Veteran reported working in a boiler room on a naval ship throughout service.  The boiler room was very loud and he spent 12 to 14 hours a day in the room.  He infrequently used hearing protection during the first part of his service, which was about a year.  He wore hearing protection the entire time he was assigned to the second ship, for the remaining 3 years.  

An audiogram revealed the following thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
30
30
LEFT
15
15
10
20
30

Speech discrimination scores were 96 percent for the right ear and 94 percent for the left ear.  Upon review of the STRs, the examiner noted that the Veteran's hearing tests throughout service changed only slightly.  While the Veteran showed a decrease in hearing, his thresholds were not outside the normal range.  At discharge, the Veteran had a threshold of 30 dB in the left ear, which is technically outside the range of normal, but it was only a shift of 5 dB which is within the limits of variation of testing.  Consequently, the examiner concluded that the Veteran most likely did not have noise exposure significant enough to cause significant permanent hearing loss in both ears while in the military.  The examiner also noted that hearing loss did not exist prior to service.  

Regarding tinnitus, the examiner noted that the Veteran was not sure when he first noticed the tinnitus, and that he may have heard it slightly when he first got out of the military.  However, it was not constant and lasted for a short time.  His tinnitus has gotten progressively worse.   The examiner opined that his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

IV.  Service Connection for Hearing Loss

Upon review of the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

Regarding a right ear hearing loss, the Board finds that the evidence does not demonstrate a disability for VA compensation purposes during the period of the claim.  The only audiological examinations conducted following the Veteran's August 2009 claim did not show an auditory threshold of at least 26 decibels in at least 3 of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, or a threshold of at least 40 decibels in one of these frequencies.  Moreover, the Veteran's speech recognition scores were greater than 94 percent on both examinations.  While the Veteran is competent to report current hearing loss, medical evidence is required to demonstrate hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2014) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  Such evidence is lacking here.  While a mild hearing loss was demonstrated on a private audiogram in 2004, those findings were not duplicated either before or since.  

Accordingly, as the evidence fails to demonstrate a right ear hearing loss disability for VA purposes at any point since the Veteran initiated his claim, or even during service, the Board finds that the weight of the evidence is against a finding that there is a right ear hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b).

Regarding the Veteran's left ear hearing loss, the December 2009 VA examination report diagnosed left ear sensorineural hearing loss as defined by VA.  38 C.F.R. § 3.385.  Thus, a current disability is demonstrated.  Additionally, as indicated above, the VA has conceded acoustic trauma in service.  Thus, an in-service injury is demonstrated.

However, there must be evidence of a nexus between the in-service injury or disease and the current disability.  In this regard, the Board finds probative the November 2013 VA opinion that concluded that it was less likely that the Veteran's hearing loss was the result of his period of active service.  This opinion is considered probative as it was a definitive explanation of the case, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut this opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran is competent to indicate that he has had continuous hearing problems since service.   However, the earliest post-service report of hearing loss is the April 2004 private audiological evaluation, nearly 20 years following separation from service.  The Board finds that this lengthy period without treatment weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Further, on December 2009 VA examination, the Veteran stated that he did not notice hearing loss until 7 or 8 years prior, which would only indicate an onset of 2001 to 2002.

The Board has also considered the Veteran's assertion that there is a causal relationship between his service and his hearing loss.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to defective hearing is commonly known and, therefore, the Veteran's testimony that acoustic trauma in service is related to current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2013 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service, and a several year gap between the Veteran's discharge from service and indications of bilateral hearing loss.  The most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against the claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 49.  

V.  Service Connection for Tinnitus

Upon review of the evidence under the laws and regulations as set forth above, the Board finds that service connection for bilateral tinnitus is warranted.  The competent evidence reflects that the Veteran had noise exposure in service and currently has bilateral tinnitus.

As to whether the Veteran's tinnitus is related to his active service, the Board finds that the evidence is in relative equipoise.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 308-10; see also Jandreau, supra.

Weighing against the Veteran's claim are the opinions of the December 2009 and November 2013 VA examiners, which concluded that the Veteran's tinnitus was more likely than not secondary to hearing loss, which developed subsequent to service.  Weighing in favor of the Veteran's claim is the April 2004 private treatment record, which indicated that the Veteran's tinnitus began in service and had continued since that time.  The Board finds this evidence probative, especially as the Veteran made this statement over 5 years prior to his claim for compensation.

In weighing the probative value of the medical opinions of record along with the statements made by the Veteran in support of his claim for tinnitus, the Board finds there is an approximate balance between the evidence favorable to the claim and the evidence against the claim.  Thus, the Board concludes that the evidence is in relative equipoise and the benefit of the doubt should be resolved in the Veteran's favor.  Consequently, the criteria for service connection for the currently diagnosed tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


